                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       May 06, 2021
                          UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

JOSE CARLOS GUAJARDO,                          §
                                               §
        Plaintiff,                             §
VS.                                            § CIVIL ACTION NO. 2:20-CV-00172
                                               §
BURGER KING FRIES RESTAURANT                   §
MANAGEMENT, LLC,                               §
                                               §
        Defendant.                             §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

      On April 9, 2021, United States Magistrate Judge Julie K. Hampton issued a

Memorandum and Recommendation (D.E. 27), recommending that Plaintiff’s lawsuit be

dismissed for want of prosecution. Plaintiff timely filed a letter, construed as containing

his objections (D.E. 29) on April 19, 2021. Plaintiff does not demonstrate error in any of

the Magistrate Judge’s findings of fact or conclusions of law. Instead, he offers excuses

for not remaining in contact with the Court or opposing counsel. The fact remains that

Plaintiff failed to meet the essential deadlines for developing and prosecuting this case,

deadlines of which he was fully apprised. His objections are OVERRULED.

      Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the Magistrate Judge’s Memorandum and Recommendation, as well as

Plaintiff’s objections, and all other relevant documents in the record, and having made a

de novo disposition of the portions of the Magistrate Judge’s Memorandum and

Recommendation       to   which   objections    were   specifically   directed,    the     Court

OVERRULES Plaintiff’s objections and ADOPTS as its own the findings and
1/2
conclusions of the Magistrate Judge.   Accordingly, this action is DISMISSED

WITHOUT PREJUDICE for want of prosecution.

      ORDERED this 6th day of May, 2021.

                                       ___________________________________
                                       NELVA GONZALES RAMOS
                                       UNITED STATES DISTRICT JUDGE




2/2
